By the Court, Lacy, J. The point to be decided in this case has exclusive reference to a question of practice. The circuit court adopted certain rules on the subject, and required the bar to conform to them. These rules in themselves appear to us both reasonable and just, and well calculated to promote the ends of justice. One of these rules is, that on the first and second calling of the docket, all motions, dilatory pleas and demurrers are required to be disposed of; and on the third calling of the docket, if the motion, plea or demurrer be still in and adjudged against the party pleading it, judgment shall be given by nil dicit. In this rule there is neither hardship nor inconvenience. Frivolous objections and dilatory pleas are always disregarded ; and the party who relies on them, must be satisfied they can and will be sustained; and if they are determined against him, he is entitled, as matter of right, to no further indulgence by the rule. And in thiB instance there seems to have been no abuse of the discretion by the court. The cause had been standing some time on the docket, had been repeatedly continued, and on calling the case for the third and last time, there being no plea to the merits, judgment was entered by default. And in even asking to plead over, the party insisted on bringing up a record of another court by certiorari, which he alleged contained a plea of the'general issue. In refusing him leave to plead over under such circumstances, we can perceive no error or abuse of discretion. Judgment affirmed.